Citation Nr: 0511296	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  02-10 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iron 
Mountain, Michigan


THE ISSUE

Entitlement to payment or reimbursement for emergency 
treatment under the provisions of 38 U.S.C.A. § 1725 (West 
2002).


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in February 2002 by the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Iron Mountain, 
Michigan.  

The Board notes that the veteran requested an electronic 
(videoconference) hearing before a Veterans Law Judge, which 
was scheduled for March 25, 2005.  The veteran failed to 
appear for such hearing and did not request postponement of 
the hearing.  His case will, therefore, be processed as if 
his request for a hearing had been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2004).  

The appeal is REMANDED to the VAMC.  VA will notify you if 
further action is required on your part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

A statute provides that VA may make payment to a hospital or 
other health care provider of the reasonable value of 
emergency treatment furnished to an eligible veteran in a 
non-VA facility under certain circumstances.  38 U.S.C.A. 
§ 1725 (West 2002).  The term "emergency treatment" means 
medical care or services furnished, in the judgment of the 
Secretary -
(A) when VA or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable;
(B) when such care or services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention 
would be hazardous to life or health; and
(C) until such time as the veteran can be transferred to a VA 
or other  Federal facility.  38 U.S.C.A. § 1725(f) (West 
2002).  The payment by VA for emergency treatment may include 
payment for ambulance services, including air ambulance 
services, if the conditions listed in 38 C.F.R. § 17.1003 
(2004) are met.

A regulation implementing the statute provides that VA 
payment for emergency services may be made only if certain 
conditions are met, which include the following: the claim 
for payment or reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only until the 
time the veteran becomes stabilized.)  38 C.F.R. 
§ 17.1002(d).

In the veteran's case, in the morning of September 8, 2001, 
he was seen in the emergency department of Eagle River 
Memorial Hospital, Eagle River, Wisconsin, for a complaint of 
chest pain.  According to a report by the emergency room 
physician: an EKG (electrocardiogram) showed a possible 
anterior infarct; he consulted with the cardiologist on call 
at Wausau Hospital, Wausau, Wisconsin, who concurred with the 
medication he proposed to give the veteran and agreed to 
accept the patient for transfer; his impression was acute 
anterior myocardial infarction; and the veteran was 
transferred to Wausau Hospital by air ambulance.  The report 
by the Eagle River Memorial Hospital emergency physician does 
not indicate whether he contacted the VAMC in Iron Mountain, 
Michigan, to inquire as to whether that VA facility or 
another VA facility would accept the transfer of the veteran 
for treatment of his heart condition.

The Board notes that September 8, 2001, was a Saturday.  The 
Board also notes that: the distance from Eagle River, 
Wisconsin, to Wausau, Wisconsin, is approximately 84 miles; 
and that the distance from Eagle River, Wisconsin, to Iron 
Mountain, Michigan, is approximately 68 miles.

On September 8, 2001, at the Wausau Hospital, the veteran was 
evaluated by the cardiologist who had accepted him for 
transfer.  The assessment was acute coronary syndrome.  The 
cardiologist reported that he thought it was likely that the 
veteran had a very critical problem in his LAD (left anterior 
descending coronary artery) and that the veteran should be 
urgently taken to the catheterization laboratory.  A heart 
catheterization was performed and showed severe two vessel 
coronary artery. disease  Stents were deployed in the 
veteran's LAD and in his right coronary artery.  The veteran 
was discharged to home on Monday September 10, 2001.

The agency of original jurisdiction (AOJ) granted the 
veteran's claim for payment to Eagle River Memorial Hospital 
for treatment on September 8, 2001, in the emergency room.  
The AOJ denied the veteran's claim for payment to Wausau 
Hospital on the basis that the veteran could have been 
transferred to and treated at a VA medical facility rather 
than at Wausau Hospital, a non-VA facility.  

The Board finds that the determinative issue in this appeal 
is whether on Saturday September 8, 2001, the VAMC in Iron 
Mountain, Michigan, or another VA or other Federal medical 
facility was "feasibly available" to treat the veteran for 
the coronary artery disease which was found by 
catheterization at Wausau Hospital and whether the veteran 
could have been safely transferred to such VA or other 
Federal facility.  See 38 U.S.C.A. § 1725(f) (West 2002); 
38 C.F.R. § 17.1002(d) (2004).  The Board also finds that for 
a VA or other Federal medical facility to have been feasibly 
available to treat the veteran on Saturday September 8, 2001, 
would mean that the facility was equipped and ready to 
perform an emergency heart catheterization with placement of 
stents.  The record in this case does not contain sufficient 
information and evidence to decide the issue of whether a VA 
or other Federal medical facility was feasibly available to 
treat the veteran by performing an emergency heart 
catheterization with placement of stents on September 8, 
2001.  Therefore, VA's duty to assist pursuant to the VCAA 
requires a remand for further development of the evidence.  A 
remand is also required to fulfill VA's duty to notify 
pursuant to the VCAA.



Accordingly, this case is REMANDED to the VAMC for the 
following:

1.  The VAMC should contact the 
administrator of the VA Medical Center, 
Iron Mountain, Michigan, and request that 
he or she review the veteran's claims 
file, review any pertinent records of the 
Medical Center, consult as indicated with 
Medical Center personnel, and respond to 
the following questions: 

(1) On Saturday September 8, 2001, would 
the Medical Center have been able to 
admit the veteran on an emergency basis 
on transfer from Eagle River Memorial 
Hospital, Eagle River, Wisconsin, and was 
the Medical Center equipped and prepared 
to perform an emergency heart 
catheterization with placement of stents 
on the veteran at that time? 
(2) If your answer to the first question 
is in the negative, where was the nearest 
VA Medical Center or other Federal 
medical facility which would have been 
able on September 8, 2001, to admit the 
veteran on an emergency basis on transfer 
from Eagle River Memorial Hospital, Eagle 
River, Wisconsin, and which was equipped 
and prepared to perform an emergency 
heart catheterization with placement of 
stents at that time?

2. The VAMC should send the veteran a 
letter which complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The 
VAMC should specifically inform the 
veteran of the nature of evidence 
necessary to substantiate his claim for 
VA payment for emergency treatment, what 
evidence VA has obtained, and what 
evidence he is requested to provide.  The 
VAMC should also request the veteran to 
submit any evidence in his possession 
that is potentially probative of his 
claim.  

3.  The VAMC should take appropriate 
steps to obtain any pertinent evidence 
and information identified but not 
provided by the veteran.  If the VAMC is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.  

4.  Then, the VAMC should re-adjudicate 
the claim based on consideration of the 
entire evidence of record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and afforded the appropriate period 
of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 



handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




